SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

143
KA 14-00068
PRESENT: SCUDDER, P.J., SMITH, CENTRA, LINDLEY, AND VALENTINO, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                               MEMORANDUM AND ORDER

JAMES H. SCHOLZ, DEFENDANT-APPELLANT.
(APPEAL NO. 4.)


ADAM H. VAN BUSKIRK, AUBURN, FOR DEFENDANT-APPELLANT.

JON E. BUDELMANN, DISTRICT ATTORNEY, AUBURN (CHRISTOPHER T. VALDINA OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Cayuga County Court (Mark H.
Fandrich, A.J.), rendered May 28, 2013. The judgment convicted
defendant, upon his plea of guilty, of criminal contempt in the second
degree.

     It is hereby ORDERED that said appeal is unanimously dismissed.

     Same memorandum as in People v Scholz ([appeal No. 2] ___ AD3d
___ [Feb. 13, 2015]).




Entered:   February 13, 2015                       Frances E. Cafarell
                                                   Clerk of the Court